The Attorney            General of Texas
                                                          February 22, 1982
MARK WHITE
Attorney General


                                        Honorable Ron Ems                       opinion   No. m-448
Supreme   Court       Building
                                        Dallam County Attorney
P. 0. Box 12548
Austin,    TX. 7871% 2540
                                        County Courthouse                       Re: Authority   of political
5121475.2501                            P. 0. Box 561                           subdivisions to jointly build
Telex    9101874.1367                   Dalhart, Texas    79022                 and operate a regional jail
Telecopier     5121475-0286                                                     facility
                                        Dear Mr. Enns:
1607 Main St., Suite 1400
Dallas, TX. 75201.4709                       You ask the following question:
2141742.8944
                                                  May Dallam County, Hartley County, and the City of
                                                  Dalhart   jointly  finance,  construct,   own  and
4824 Alberta       Ave.. Suite    160
                                                  operate a regional jail facility?
El Paso, TX.       79905.2793
9151533-3484
                                             The Interlocal Cooperation Act provides that "[b]y resolution of
                                        the governing body, a political subdivision of the state may contract
1220 Dallas Ave., Suite          202
                                        with other political subdivisions of the state to participate in the
Houston,     TX. 77002.6986
7131650.0668
                                        ownership, construction, and operation of a regional jail facility."
                                        V.T.C.S. art. 4413(32c), §4(h)(l). The act defines "local government"
                                        to include a county. a home rule city, a general law city, or "any
806 Broadway,        Suite 312          other legally constituted political subdivision...or a combination of
Lubbock,     TX.    79401.3479          political subdivisions."  V.T.C.S. art. 4413(32c), 93(l). It is clear
8061747.5238
                                        from the equation of "political subdivision" with a county and a city
                                        that the two counties and the city may contract under section 4(h) to
4309 N. Tenth. Suite S                  participate in the ownership, construction and operation of a regional
McAllen.     TX. 78501-1685             jail facility.
5121682-4547

                                             Section 4(h) sets out procedures for financing, locating, and
200 Main Plaza, Suite 400               operating the jail.   If the counties and city you name follow these
San Antonio.  TX. 78205.2797            requirements, they have authority under the Interlocal Cooperation Act
512/225-4191                            to jointly finance, construct, own, and operate a regional jail
                                        facility.
An Equal      Opportunity/
Affirmative     Action     Employer          Letter Advisory No. 133 (1977) considered the constitutionality
                                        of section 4(h) of the Interlocal Cooperation Act.      The provision,
                                        pending   legislation at the time, was held constitutional       under
                                        article XI, section 2 of the Texas Constitution, which empowers the
                                        legislature to provide by general law for jail construction.  Thus, as
                                        determined in Letter Advisory No. 133, the constitution does not
                                        prevent political subdivisions from exercising the power granted by
                                        section 4(h) of article 4413(32c), V.T.C.S.




                                                                   p. 1544
Honorable Ron Ems   - Page 2    (NW-448)




                                SUMMARY

               The counties of Dallam and Hartley and the
          city of Dalhart may jointly finance, construct,
          own and operate a regional jail facility under the
          authority  of article 4413(32c),    section 4(h),
          V.T.C.S.




                                           Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Susan L. Garrison
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Rick Gilpin
Jim Moellinger




                                 p. 1545